Citation Nr: 0200224	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  98-10 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to an initial disability rating higher than 
10 percent for psoriasis.

2.  Entitlement to an extra-schedular rating for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel
INTRODUCTION

The veteran had active service from June 1993 to June 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1998 by the 
Department of Veterans Affairs (VA) regional office (RO) 
which granted service connection for psoriasis, and assigned 
a noncompensable initial disability rating.  In September 
1999, a hearing officer at the RO increased the initial 
rating to 10 percent; however, the veteran has continued his 
appeal.  The Board notes that in his substantive appeal 
statement of June 1998, the veteran requested a hearing 
before a member of the Board.  Subsequently, however, in an 
appeal statement of October 1998 he stated that he did not 
want a Board hearing.  Instead, he opted for a hearing before 
a local hearing officer from the RO.

The issues which were originally perfected for appellate 
review included entitlement to service connection for a left 
ankle disorder, service connection for bronchitis, and a 
compensable initial rating for lattice degeneration of the 
left eye.  However, the claims for service connection for a 
left ankle disorder and bronchitis were granted by the RO, 
and the veteran withdrew his claim for a higher rating for 
the left eye disorder.  

The Board also finds that a claim for a higher rating for 
psoriasis on an extra-schedular basis requires further 
development of evidence.  Accordingly, that issue is the 
subject of a remand which is set forth at the end of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to a higher schedular rating for psoriasis has 
been obtained.

2.  The psoriasis not productive of constant exudation or 
itching, extensive lesions, or marked disfigurement.

CONCLUSION OF LAW

The schedular criteria for an initial disability rating 
higher than 10 percent for psoriasis are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7806, 7816 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001).  

VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled with 
respect to the claim for a higher schedular rating for 
psoriasis.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with VA's notification requirements.  

The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOCs.  The basic elements for 
establishing entitlement to an increased rating have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the schedular rating issue has been 
obtained.  The veteran has had a hearing.  All relevant 
evidence identified by him was obtained and considered.  The 
claims file contains his service medical records.  The post-
service treatment records have also been obtained.  The 
veteran has been afforded disability evaluation examinations 
by VA to assess the severity of his disability.  With regard 
to the adequacy of the examinations, the Board notes that the 
examination reports reflect that the examiners recorded the 
past medical history, noted the veteran's current complaints, 
conducted examinations, and offered appropriate assessments 
and diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Under 38 C.F.R. § 4.118, Diagnostic Codes 7806 
and 7816, a noncompensable rating is warranted where a skin 
disorder is productive of slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is warranted if there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or an extensive area.  A 30 percent rating is 
warranted if there is constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted if there is ulceration, or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the disorder is exceptionally 
repugnant.

The Board has considered the full history of the veteran's 
service-connected skin disorder.  The veteran's service 
medical records show that he was treated on numerous 
occasions for skin problems.  For example, a service medical 
record dated in May 1997 shows that the veteran had a rash on 
the left foot for two years.  Various topical medications had 
not helped much.  On examination the left foot had an 
erythematous thick plaque over the dorsum.  There was also a 
similar plaque over the gluteal fold.  The assessment was 
probable psoriasis, plaque type.  

Upon separation from service, the veteran applied for 
disability compensation for the skin disorder.  Service 
connection was granted for psoriasis, but the veteran 
perfected an appeal of the initial disability rating.  

The veteran testified regarding the severity of his service-
connected skin disorder during a hearing held in February 
1999.  He said that he had been seen constantly by the VA for 
treatment of his psoriasis.  He also said that it affected 
both feet and his back.  He reported that in the affected 
areas the skin just kind of fell off, and then it was an open 
sore which oozed.  He said that pulling his socks off caused 
it to start bleeding, and that when he walked it caused the 
sore to rub against his shoe which was painful.  He stated 
that he had to quit a previous job for that reason.  

The report of a general medical examination conducted by the 
VA in October 1997 shows that the veteran gave a history of 
developing a rash in 1993 while his ship was in the Persian 
Gulf.  He said that he had a persistent rash since that time, 
especially on his left foot.  He had been treated with 
steroids, creams, gels, and different types of socks without 
any change.  A diagnosis of probable psoriasis had been made.  
On examination, his skin was clear and free of rash except 
for lesions in the buttock area and left foot.  On the 
buttocks there was a one inch area of dry scaling noted on 
the superior aspect of the gluteal fold.  On the left foot, 
there was marked erythematous slightly moist skin lesion on 
the dorsum of the left foot measuring four inches by one and 
a half inches.  Some scaling was noted.  He had a full range 
of motion of the foot with subjective discomfort.  He 
reported having pain when he walked on his tip toes.  The 
pertinent diagnosis was psoriasis, back, left foot, chronic, 
resistant to therapy.  

VA and private medical treatment records show that the 
veteran has been treated on a number of occasions for his 
skin disorder.  For example, a VA treatment record dated in 
January 1998 shows that the veteran had a chronic rash on the 
dorsal feet and gluteal fold that had been unresponsive to 
topical steroids and antifungals.  A biopsy had been done and 
he was diagnosed with psoriasis.  He denied itching.  On 
physical examination, the right foot had a small area of 
erythema without scaling dorsally.  The left foot dorsal 
aspect had a 6 by 10 centimeter area of erythema with 
moderate scales, and small plaque.  The gluteal fold had 
thickened skin and mild erythema.  The impression was 
psoriasis.  Medications were prescribed.  

The report of a skin examination conducted by the VA in March 
1999 shows that the veteran had a history of psoriasis, with 
symptoms on his feet and back.  He reportedly was a truck 
driver and had not missed work because of the psoriasis.  His 
medications included a moistening cream and ointments.  The 
main involvement was of the dorsum of the feet, more so on 
the left, and the low back just above the buttocks.  The rash 
had its ups and downs, but had not worsened through the 
years.  It was better in the winter and worse in the summer 
with more sweating.  There was much more discomfort in the 
summer and the veteran felt that the right foot was slowly 
getting worse.  He was usually barefoot at home.  Sometimes 
when it was more severe, he had discharge which came through 
the sock, especially on the left foot.  He said that on the 
day of the examination it was better than it was a month 
earlier.  

On physical examination, the dorsum of the right foot had an 
area 1.5 by .75 inches that was red, dry, and scaly.  On the 
left foot there was an area 1 and 1/8 by 3 inches that was 
red, dry and scaly.  On the left foot distal to the active 
area, there was a dark pigmented area which was apparently a 
healed area 3 by 3 inches in dimension.  Over the lower 
sacrum, there was an area 1 by 1/2 inch in dimension.  It was 
less red, dry and scaly, sand was obviously less active than 
the other lesions.  The impression was psoriasis, relatively 
quiescent at this time.  Photographs of the veteran's feet 
are associated with the examination report.  

The report of an examination conducted by the VA in April 
2001 shows that the veteran reported that his psoriasis had 
gotten worse.  The psoriasis was still mostly on the foot, 
and he had a little more on the low back and was beginning to 
have some on his scalp.  He used medication every day.  He 
did not wear socks because they tended to pull off scabs when 
he removed them.  On examination, there was a rash overlying 
each foot measuring 5 by 8 centimeters on the right and 6 by 
13 on the left.  The skin was thickened, discolored, and 
brownish in color.  There were open scabs on each side.  
There was good circulation in each foot.  There was a 5 by 5 
centimeter area just above the gluteal fold that was less 
severely involved.  The scalp seemed scaly, but the examiner 
did not see any clearly psoriatic lesions there.  The 
diagnosis was psoriasis, some progression since his last exam 
in 1999.  

A VA emergency room record dated in May 2001 shows that the 
veteran reported that he had a rash on his feet for seven 
years, and that earlier that day they swelled up and he could 
not put weight on them.  The assessment was feet rash/pain.  
A VA record from two days later indicates that the veteran 
had some mild infected areas over both forefeet.  An 
antibiotic was prescribed.  A record dated later in May 2001 
shows that examination showed psoriatic patches on the dorsum 
of both feet and the gluteal fold.  There was not much 
scaling, and no evidence of infection.  

In July 2001, the veteran submitted additional photographs of 
his feet which illustrate the appearance of the skin 
disorder.  

After considering all of the evidence, the Board finds that 
the psoriasis is not productive of constant exudation or 
itching, extensive lesions, or marked disfigurement.  The 
Board notes that such findings are not objectively shown in 
any of the medical evidence.  The treatment records show that 
he specifically denies itching.  Although there is sometimes 
exudation, on other occasions it was not present.  Therefore, 
constant exudation is not shown.  The lesions cannot be 
described as extensive as they affect only limited areas on 
the feet and lower back.  No significant disfigurement is 
demonstrated by the photographs.  Accordingly, the Board 
concludes that the criteria for an initial disability rating 
higher than 10 percent for psoriasis are not met.  Also, the 
disorder does not appear to have changed significantly during 
this initial rating period so as to warrant a staged rating.  
See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).


ORDER

An initial disability rating higher than 10 percent for 
psoriasis is denied.


REMAND

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  The record must reflect 
that there is a disability picture that is so exceptional or 
unusual, due to factors such as frequent hospitalizations or 
marked interference with employment, that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability. 

During the hearing held in February 1999, the veteran 
testified that his service-connected skin disorder limited 
his ability to work because it prevented him from standing on 
his feet.  He stated that he had to quit a job for that 
reason.  More recently, in a medical record dated in May 
2001, it was noted that the veteran stated that he lost his 
job as a result of the psoriasis.  In Spurgeon v. Brown, 10 
Vet. App. 194 (1997), a case involving similar circumstances, 
the Court held that, where a veteran has testified that his 
service-connected disability has caused him to lose time from 
work, the VA must attempt to obtain employment records 
verifying the veteran's contentions or, at a minimum, advise 
the veteran of the importance of the records to his claim and 
inform him that he has the ultimate responsibility for 
obtaining and submitting such records.

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim 
for an increased rating based on extra-schedular 
considerations, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran's 
former employers and request information 
as to whether the veteran has lost time 
from work or lost his job due to his 
service-connected psoriasis.  If the RO 
is unable to obtain any information 
directly from the veteran's employers, 
the RO should send a letter to the 
veteran advising him of the relevance of 
such records to his claim, and of his 
responsibility to obtain and submit any 
attendance records or other evidence 
demonstrating that he has lost time from 
work due to his service-connected 
disability.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine whether referral for 
consideration on an extra-schedular basis 
is warranted.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

